Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “20”.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “46”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 5, 7, 23, 24, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsner et al. (US 4,048,804).
Regarding claims 1 and 2, Elsner a roof support comprising: a base (floor sills 18A, 18B); a canopy (roof cap 16) for engaging a mine surface, the canopy supported relative to the base and including an end configured to be spaced apart from a mine face by a distance; a shield (20) coupled to the canopy; and a link (telescopic props 15) coupled between the base and the shield, the link movable between a first, retracted position and a second, extended position, movement of the link between the first position and the second position causing the distance to change (Figs. 1 and 4; col. 3, lines 14 - 42; col. 4, lines 63 - 67).
Regarding claims 3 and 24, Elsner further discloses the link (15) is a telescoping box link including a first portion (widest diameter section of telescopic prop 15 adjacent floor sills 18A, 18B) proximate a first end, a second portion (narrower diameter sections of telescopic prop 15) slidably coupled to the first portion, and a linear actuator (a hydraulically-operated telescopic prop would 
Regarding claim 5, Elsner further discloses the link (15) is a first link, the roof support further including a second link (shield part 21A) coupled between the base (18A) and the shield (20), the first link configured to be positioned between the second link and the mine face (10) (Fig. 4).
Regarding claims 7 and 29, Elsner further discloses the link (15) is one of a pair of links coupled between the base (18A, 18B) and the shield (20) (col. 4, lines 64 - 67), the pair of links being movable between a first position and a second position, movement of the pair of links between the first position and the second position causing the distance to change (Figs. 1 and 4; col. 3, lines 17 - 19; col. 4, lines 64 - 67).
Regarding claim 23, Elsner discloses a roof support comprising: a base (18A, 18B); a canopy (16) for engaging a mine surface, the canopy supported relative to the base and including an end positioned proximate a mine face; a shield (20) coupled between the base and the canopy; and a link (15) coupled between the base and the shield, the link movable between an extended position and a retracted position, the end of the canopy being spaced apart from the mine face by a first distance while the link is in the extended position, the end of the canopy being spaced apart from the mine face by a second distance while the link is in the retracted position (Figs. 1 and 4; col. 3, lines 14 - 42; col. 4, lines 63 - 67).

Claims 1 - 3, 5 - 7, 22 - 24, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (WO 2017071001).
Regarding claims 1 and 2, Liang a roof support comprising: a base (4); a canopy (top beam 1) for engaging a mine surface, the canopy supported relative to the base and including an end configured to be spaced apart from a mine face by a distance; a shield (shield beam 2) coupled to the canopy; and a link (jacks 18) coupled between the base and the shield, the link movable between a first, retracted 
Regarding claims 3 and 24, Liang further discloses the link (18) is a telescoping box link including a first portion (wide portion of jack 18) proximate a first end, a second portion (narrow portion of jack 18) slidably coupled to the first portion, and a linear actuator (jack inherently includes a linear actuator to extend and contract the length of the jack 18) for moving the second portion relative to the first portion (Fig. 4; paragraphs 0022 and 0026).
Regarding claim 5, Liang further discloses the link (18) is a first link, the roof support further including a second link (inclined strut 17) coupled between the base (4) and the shield (2), the first link configured to be positioned between the second link and the mine face (Fig. 4).
Regarding claim 6, Liang further discloses a jack (hydraulic column 6) supporting the canopy (1) relative to the base (4), the jack being extendable and retractable relative to the base (Fig. 4; paragraphs 0022, 0028, and 0029).
Regarding claims 7 and 29, Liang further discloses the link (18) is one of a pair of links coupled between the base (4) and the shield (2) (Fig. 4; paragraph 0026 teaches parallel jacks 18), the pair of links being movable between a first position and a second position, movement of the pair of links between the first position and the second position causing the distance to change (Fig. 4; paragraph 0026).
Regarding claim 22, Liang further discloses the shield (2) is coupled to the base (4) by rear links (17), and the canopy (1) is pivotably coupled to the shield (2) (Fig. 4; paragraphs 0022 and 0026).
Regarding claim 23, Liang discloses a roof support comprising: a base (4); a canopy (1) for engaging a mine surface, the canopy supported relative to the base and including an end positioned proximate a mine face; a shield (2) coupled between the base and the canopy; and a link (18) coupled between the base and the shield, the link movable between an extended position and a retracted 
Regarding claim 28, Liang further discloses a jack (6) supporting the canopy (1) relative to the base (4), the jack being extendable and retractable relative to the base, wherein the shield is coupled to the base by rear links (17), and the canopy is pivotably coupled to the shield (Fig. 4; paragraphs 0022 and 0026).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4, 20, 21, and 25 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Elsner et al. in view of Junker et al. (US 8,567,870).
Regarding claims 4 and 25, Elsner discloses all of the claim limitations except a sensor configured to detect a position of the canopy relative to the mine face.  Junker teaches a sensor (17) configured to detect a position of the canopy (13) relative to the mine face (32) (Fig. 1; abstract; col. 5, line 50 – col. 6, line 4) to ensure a safe distance between the canopy and the coal face is maintained to avoid a collision between the shearer disc and the canopy.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Elsner with the sensor as taught by Junker to ensure a safe distance between the canopy and the coal face is maintained to avoid a collision between the shearer disc and the canopy.  
Regarding claims 20, 21, 26, and 27, Elsner fails to disclose a controller configured to receive a signal from the sensor indicative of the position of the end of the canopy, determine whether a portion of a mining machine will contact a portion of the canopy based on the signal, the controller further configured to perform at least one of the following: operate an actuator (prop 12) to modify the position of the canopy, and generate an alert to an operator.  Junker teaches a controller (computer, not shown) configured to receive a signal from the sensor (17) indicative of the position of the end of the canopy (13), determine whether a portion of a mining machine (floor skid 11) will contact a portion of the canopy based on the signal, the controller further configured to operate an actuator to modify the position of the canopy (Fig. 1; abstract; col. 1, line 59 – col. 2, line 5; col. 3, lines 36 - 39).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the controller and sensor as taught by Junker to prevent damage to the canopy and/or the mining machine caused by contact therebetween.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
2/11/2021